 Case 5:17-cv-02514-JGB-SHK Document 192-10 Filed 09/27/19 Page 1 of 7 Page ID
                                   #:2070

 1                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 2                              EASTERN DIVISION
 3
 4   RAUL NOVOA, JAIME CAMPOS                      Civil Action No. 5:17-cv-02514-JGB-
     FUENTES, ABDIAZIZ KARIM, and                  SHKx
 5   RAMON MANCIA, individually and
     on behalf of all others similarly situated,   DECLARATION OF DANIEL
 6
                                                   CHAREST IN SUPPORT OF
 7                        Plaintiffs,              PLAINTIFFS’ MOTION FOR
                                                   CLASS CERTIFICATION
 8
     v.
 9
     THE GEO GROUP, INC.,
10
                          Defendant.
11
12
13
14          I, Daniel Charest, declare that the following is true and correct based upon my
15   personal knowledge:
16          1.     I am an attorney for the Plaintiffs’ in the above-captioned action.
17          2.     I have been practicing law since 2004.
18          3.     I am a 2004 graduate of Tulane University Law School, where I graduated
19   summa cum laude.
20          4.     During law school, I was the managing editor of the Tulane Law Review,
21   2003-2004. I completed an externship for The Hon. Martin L.C. Feldman for the
22   Eastern District of Louisiana from 2003-2004.
23          5.     After law school, I was an associate at Winston & Strawn in Washington,
24   D.C.
25          6.     I clerked for The Hon. Edith Brown Clement on the U.S. Court of Appeals
26   for the Fifth Circuit from 2005-2006.
27
28
29   DECLARATION OF DANIEL CHAREST                                  5:17-cv-02514-JGB-SHK
                                                   1
30
31
 Case 5:17-cv-02514-JGB-SHK Document 192-10 Filed 09/27/19 Page 2 of 7 Page ID
                                   #:2071

 1            7.       Following my clerkship, I joined a nationally-recognized litigation
 2   boutique, Susman Godfrey, where I became partner, tried cases, and ran my clients’
 3   cases.
 4            8.       I am currently Partner at Burns Charest, LLP, in Dallas, TX.
 5            9.       I am admitted to practice in Texas (2007), the District of Columbia (2005),
 6   the United States Virgin Islands (2016), and Virginia (inactive, 2004), as well as numerous
 7   federal districts and appellate courts across the country.
 8            10.      I was selected in the 2017-2020 editions of The Best Lawyers in America,
 9   a highly regarded listing of the nation’s top attorneys.
10            11.      I was named “Rising Star” in Texas by Law & Politics Magazine (Thomas
11   Reuters) from 2012-2014.
12            12.      I was named “Future Star” in Texas by Benchmark Litigation: The
13   Definitive Guide to America’s Leading Litigation Firms & Attorneys in 2012, 2013,
14   2014, and 2017.
15            13.      My body of work reaches beyond any particular practice area. I have
16   handled matters involving antitrust, breach of contract, oil & gas, financial-service
17   company disputes, business torts, such as trade secret misappropriation and unfair
18   competition, consumer protection, class actions, fraud, insurance bad faith, and
19   wrongful death.
20            14.      My work has taken me all over the United States, in both federal and state
21   courts. It has involved procedural and jurisdictional challenges such as removal and
22   remand, class certification, transfers, temporary restraining orders, temporary
23   injunctions, and appeals. All in all, my body of work involves high-stakes litigation.
24            15.      I have extensive experience in the federal courts. I am or was counsel or
25   co-counsel for the following federal court cases:
26                  a. In re Upstream Addicks and Barker (Texas)Flood-Control Reservoirs, No. 17-cv-
27                     9001L; U.S. Court of Federal Claims
28
29   DECLARATION OF DANIEL CHAREST                                       5:17-cv-02514-JGB-SHK
                                                      2
30
31
 Case 5:17-cv-02514-JGB-SHK Document 192-10 Filed 09/27/19 Page 3 of 7 Page ID
                                   #:2072

 1           b. In re Crude Oil Commodity Futures Litigation, Case No. 1:11-cv-3600; U.S.
 2              District Court for the Southern District of New York
 3           c. In re Kosmos Energy Ltd. Securities Litigation, No. 3:12-cv-373-B; U.S. District
 4              Court for the Northern District of Texas
 5           d. Trinity Valley School, et al. v. Chesapeake Operating, Inc., No.3:13-cv-01082-K;
 6              U.S. District Court for the Northern District of Texas
 7           e. F. Ruggiero & Sons, Inc. et al., v NYK Line (North America) Inc. et al., No. 2:13-
 8              cv-03306; U.S. District Court for the District of New Jersey
 9           f. Fort Worth 4th Street Partners, L.P. et al., v. Chesapeake Energy Corp., et al., No.
10              3:14-cv-03871; U.S. District Court for the Northern District of Texas
11           g. In re Xarelto (Rivaroxaban) Products Liability Litigation, No. 2:14-md-02592;
12              U.S. District for the Eastern District of Louisiana
13           h. FTC Solar Capital XIX LLC v. Folium Energy Development LLC et al., No.
14              2:15-cv-00875; U.S. District Court for Arizona
15           i. In re Asbestos, Catalyst, and Silica Toxic Dust Exposure Litigation, Master
16              Docket No. SX-15-CV-096; U.S. Virgin Islands
17           j. In re Volkswagen "Clean Diesel" Marketing, Sale Practices, and Products Liability
18              Litigation, No. 3:15-md-02572; U.S. District Court for the Northern
19              District of California
20           k. Ironclad Performance Wear Corporation v. Orr Safety Corporation, No. 3:15-cv-
21              03453; U.S. District Court for the Northern District of Texas
22           l. In re Johnson & Johnson Talcum Powder Products Marketing, Sales Practices and
23              Products Liability Litigation, Case No. 3:16-md-2738; U.S. District Court for
24              the District of New Jersey
25           m. Antero Resources Corporation v. C&R Downhole Drilling, Inc., et al., No. 4-16-
26              CV-668-Y; U.S. District Court for the Northern District of Texas Fort
27              Worth Division
28
29   DECLARATION OF DANIEL CHAREST                                     5:17-cv-02514-JGB-SHK
                                                  3
30
31
 Case 5:17-cv-02514-JGB-SHK Document 192-10 Filed 09/27/19 Page 4 of 7 Page ID
                                   #:2073

 1           n. In re Anadarko Basin Oil and Gas Lease Antitrust Litigation, Case No. 5:16-
 2              CV-00209-M; U.S. District Court for the Western District of Oklahoma
 3           o. Rio Tinto PLC et al v. RSM US LLP, No. 2:16-cv-00378; U.S. District Court
 4              for the District of Utah
 5           p. Bhatia et al., v. 3M Company, No. 0:16-cv-01304; U.S. District Court for the
 6              District of Minnesota
 7           q. Ruth Ann McNeil, et al. v. Citation Oil & gas Corp., Case No. 17-CIV-121-
 8              RAW; U.S. District Court for the Eastern District of Oklahoma
 9           r. Leaf Trading Cards, LLC v. The Upper Deck Company, No. 3:17-cv-03200; U.S.
10              District Court for the Northern District of Texas
11           s. McNeill et al., v. Citation Oil & Gas Corp., No. 6:17-cv-00121; U.S. District
12              Court for the Eastern District of Oklahoma
13           t. In re Equifax, Inc., Customer Data Security Breach, No. 1:17-md-02800; U.S.
14              District Court for the Northern District of Georgia
15           u. E-System Design, Inc. v. Mentor Graphics Corporation, No. 4:17-cv-00682; U.S.
16              District Court for the Eastern District of Texas
17           v. Jia et al., v. Nerium International, LLC, et al., No. 3:17-cv-03057; U.S. District
18              for the Northern District of Texas
19           w. Whitton Petroleum Services Limited v. Cobalt International Energy, Inc., et al., No.
20              4:18-cv-01239; U.S. District Court for the Southern District Texas of
21              Houston Division
22           x. Neiberger, et al., v. Deutsche Bank AG, No. 1:19-cv-03005; U.S. District for
23              the Southern District of New York
24           y. Brothers Produce of Dallas Inc. v. Four Leaf Ventures et al., No. 3:19-cv-00220;
25              U.S. District for the Northern District of Texas
26
27
28
29   DECLARATION OF DANIEL CHAREST                                     5:17-cv-02514-JGB-SHK
                                                  4
30
31
 Case 5:17-cv-02514-JGB-SHK Document 192-10 Filed 09/27/19 Page 5 of 7 Page ID
                                   #:2074

 1          16.      I currently serve as lead or co-lead on complex cases throughout the
 2   country. I will devote all resources necessary to prosecute and resolve this case efficiently
 3   and effectively. Some examples of complex, class and multi-party experience, include:
 4                a. In re Upstream Addicks and Barker (Texas)Flood-Control Reservoirs, No. 17-cv-
 5                   9001L; U.S. Court of Federal Claims (co-lead class counsel for Upstream
 6                   plaintiffs in the largest ever Fifth Amendment takings case against the
 7                   federal government).
 8                b. In re Chesapeake Barnett Royalty Litigation #2, MDL No. 48-000000-15 (48th
 9                   District Court, Tarrant County, Texas) (serving as co-liaison counsel for
10                   royalty and mineral owners in mass action against operator for royalty
11                   underpayment) (representing individual client groups within the MDL in
12                   individual cases sub nom Addax Minerals Fund, LP, et al. v. Chesapeake
13                   Operating, L.L.C/ (f/k/a Chesapeake Operating, Inc.), et al., Pre-Trial Cause
14                   No. 048-287074-16; Trial Cause No. DC-16-07867 (48th District Court,
15                   Tarrant County, Texas); MAPFCB13-NET, et al. v. Chesapeake Operating,
16                   L.L.C. (f/k/a Chesapeake Operating Inc.), et al., Pre-Trial Cause No. 048-
17                   288985-16; Trial Cause No. DC-C201600542 (48th District Court, Tarrant
18                   County, Texas); and Black Stone Minerals Company L.P. v. Chesapeake Operating
19                   L.L.C. (f/k/a/ Chesapeake Operating Inc.), et al., Pre-Trial Cause No. 048-
20                   288334-16; Trial Cause No. DC-C201600447 (48th District Court, Tarrant
21                   County, Texas).
22                c. In re Asbestos, Catalyst, and Silica Toxic Dust Exposure Litigation, Master
23                   Docket No. SX-15-CV-096 (U.S.V.I. Sup. Ct.) (serving as co-lead counsel
24                   on behalf of several hundred individual workers exposed to asbestos and
25                   other toxic dusts while working in a refinery on St. Croix, U.S.V.I.).
26                d. In re Crude Oil Commodity Futures Litigation, No: 1:11-cv-03600-KBF
27                   (S.D.N.Y. Feb 13, 2015) (class certification hearing; settled before the
28                   Court ruled on the contested class) (served as co-lead counsel for the class).
29   DECLARATION OF DANIEL CHAREST                                      5:17-cv-02514-JGB-SHK
                                                    5
30
31
 Case 5:17-cv-02514-JGB-SHK Document 192-10 Filed 09/27/19 Page 6 of 7 Page ID
                                   #:2075

 1               e. In re Kosmos Energy Ltd. Securities Litigation, 229 F.R.D. 133 (N.D. Tex. 2014)
 2                  (denying plaintiff’s motion to certify a class in a securities action against
 3                  defendant client, Kosmos Energy) (served as lead attorney on case).
 4               f. Comcast Corp. v. Behrend, 133 S. Ct. 1426 (2013) (reversing class certification)
 5                  (served as co-lead counsel for the class and second chair for Supreme Court
 6                  argument; wrote opposition to petition for certiorari).
 7               g. Atlas Venture I, LLC and Ashford Hospitality Finance LP v. Wachovia Bank,
 8                  N.A., Bank of American, N.A., U.S. Bank, as trustee for Maiden Lane Commercial
 9                  Mortgage-Backed Securities Trust 2008-1, Maiden Lane Mortgage-Backed Securities
10                  Trust 2008-1, Blackrock Financial Mgmt., Inc., and Merrill Lynch Mortgage
11                  Lending, Inc., No. 09-07058 (116th District Court, Dallas County, Texas
12                  June 5, 2009) (granting temporary restraining order to stop $7.4 billion
13                  transaction and to protect $164 million investment by client, Ashford
14                  Hospitality Finance, LP) (served as lead attorney on case; wrote and argued
15                  application for temporary restraining order; handled and defeated motions
16                  to dissolve).
17         17.      My ability to work cooperatively and efficiently with other firms is just as
18   important as my experience. In my work on In re Crude Oil Commodity Futures Litigation, I
19   managed dozens of firms; similarly, I coordinate with attorneys with individual clients in
20   the Chesapeake Barnett MDL for discovery issues, motion practice, and hearing
21   preparation. In this litigation, Andrew Free, Tina Wolfson, and myself have been actively
22   working together since 2017 to develop a case management strategy that will push the
23   litigation forward in such a way that lessens the burden on all parties and the Court.
24         18.      Combining the Ahdoot & Wolfson and the Law Office of Andrew Free
25   (and their widely-recognized subject matter expertise) with Burns Charest (and its class-
26   and complex-litigation experience) has given our clients a powerful, effective
27   combination for the task at hand.
28
29   DECLARATION OF DANIEL CHAREST                                      5:17-cv-02514-JGB-SHK
                                                    6
30
31
 Case 5:17-cv-02514-JGB-SHK Document 192-10 Filed 09/27/19 Page 7 of 7 Page ID
                                   #:2076

 1          19.    Through direct interviews with these clients regarding the conditions of
 2   their confinement, analysis of documents from The GEO Group, Inc. and third parties,
 3   including governmental organizations, the City of Adelanto, and others, and preparing
 4   for, attending, and taking depositions in this case, I have become intimately familiar with
 5   the processes, procedures, and practices surrounding the detainee voluntary work
 6   program and corporate policies and procedures at the GEO facility in Adelanto,
 7   California.
 8          20.    I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the
 9   foregoing is true and correct to the best of my knowledge.
10
11   Dated:        September 18, 2019                /s/ Daniel Charest
12                                                   Daniel Charest (Admitted pro hac vice)
                                                     Texas Bar # 24057803
13                                                   BURNS CHAREST, LLP
14                                                   900 Jackson Street, #500
                                                     Dallas, TX 75202
15                                                   Telephone: (469) 904-4550
16                                                   Facsimile: (469) 444-5002

17
18
19
20
21
22
23
24
25
26
27
28
29   DECLARATION OF DANIEL CHAREST                                   5:17-cv-02514-JGB-SHK
                                                 7
30
31
